DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurice et al. (US 11,079,615) and Salsberg (US 2019/0266457), and further in view of Schneider (US 2013/0075465).
Referring to Claim 1, Maurice teaches a method of dynamic electric storage of corrective lens manufacturing criteria comprising the steps of:
a) Providing eyeglass frame (see MF of fig. 1) holding a pair of corrective lenses (see 10 and 16 of fig. 1);
b) coupling a storage medium to the eyeglass frame (see 21 of fig. 1 as part of lens coupled to the frame, thus making storage medium 21 coupled to the eyeglass frame); and
c) storing corrective lens manufacturing criteria on the storage medium (see col. 3, lines 6-9 which shows physical parameters relating to the manufacturing of the spectacle lens).
Maurice does not teach coupling a rewritable electronic storage medium to the eyeglass frame. Salsberg teaches coupling a rewritable electronic storage medium to the eyeglass frame (see RFID screw 20 in the eyeglass frame 22 in fig. 10 and paragraph 8 which shows that the RFID tag is read/write), wherein the rewritable electronic storage medium comprises an RFID device secured to the frame (see fig. 10 which shows an RFID screw (described in paragraph 145) into eyeglass frame). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Salsberg to the device of Maurice in order to better keep track of a person’s eyesight record history. The combination of Maurice and Salsberg does not teach the corrective lens manufacturing criteria including a distance power reference location, a near power reference location, and a prism reference point location. Schneider teaches the corrective lens manufacturing criteria (see paragraphs 156-158 which show lens information acquirable by RFID and code) including a distance power reference location (paragraph 19 showing interpupillary distance), a near power reference location (paragraph 19 showing information regarding near range), and a prism reference point location (paragraph 19 showing information regarding a prism). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Schneider to the modified device of Maurice and Salsberg in order to more conveniently obtain a patient’s records during a visit to an optometrist.
Referring to Claim 5, Salsberg also teaches the RFID tag embedded within a temple part of the frame (see RFID screw 20 in fig. 10 screwed into the temple part of the frame 34 and also described in paragraph 145).
Refering to Claim 6, Maurice teaches a method of dynamic electric storage of corrective lens manufacturing criteria comprising the steps of:
a) providing eyeglass frame (see MF of fig. 1) holding a pair of corrective lenses (see 10 and 16 of fig. 1);
b) coupling a storage medium to the eyeglass frame (see 21 of fig. 1 as part of lens coupled to the frame, thus making storage medium 21 coupled to the eyeglass frame), wherein the storage medium includes a QR code secured to the frame (see QR code 35 on the eyeglasses in fig. 2 wherein even though the code is part of the lens, the lens is secured to the frame, thus making the QR code secured to the frame); and
c) storing corrective lens manufacturing criteria on the storage medium (see col. 3, lines 6-9 which shows physical parameters relating to the manufacturing of the spectacle lens).
Maurice does not teach coupling a rewritable electronic storage medium to the eyeglass frame. Salsberg teaches coupling a rewritable electronic storage medium to the eyeglass frame (see RFID screw 20 in the eyeglass frame 22 in fig. 10 and paragraph 8 which shows that the RFID tag is read/write). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Salsberg to the device of Maurice in order to better keep track of a person’s eyesight record history. The combination of Maurice and Salsberg does not teach the corrective lens manufacturing criteria including a distance power reference location, a near power reference location, and a prism reference point location. Schneider teaches the corrective lens manufacturing criteria (see paragraphs 156-158 which show lens information acquirable by RFID and code) including a distance power reference location (paragraph 19 showing interpupillary distance), a near power reference location (paragraph 19 showing information regarding near range), and a prism reference point location (paragraph 19 showing information regarding a prism). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Schneider to the modified device of Maurice and Salsberg in order to more conveniently obtain a patient’s records during a visit to an optometrist.
Referring to Claim 7, Maurice also teaches the QR code linked to a webpage containing the corrective lens manufacturing criteria (see QR code 35 which leads mobile device 25 to website 36 in fig. 2 which has a computer system with a database with physical parameters relating to the manufacturing of the spectacle lens as shown in col. 3, lines 6-9).
Referring to Claim 8, Maurice also teaches the QR code as a micro QR code (see 35 of fig. 2 which is a QR code of smaller origin in order to fit on a pair of eyeglasses and that is known in the art as a micro QR code).
Referring to Claims 3 and 21, Schneider also teaches the corrective lens manufacturing criteria (see paragraphs 156-158 which show lens information acquirable by RFID and code) further including a plurality of the following: astigmatism criteria (paragraph 19 showing a cylinder for correcting astigmatism), magnitudes and angles for prism (paragraph 19 showing tilting, position, and axis of the prism), distance and near field vision correction of single vision or progressive lenses (paragraph 19 showing information regarding near and far range), lens design type and lens design vendor (paragraph 24 showing lens “design model”).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurice, Salsberg, and Schneider, and further in view of Hertz et al. (US 2016/0239733).
Referring to Claim 22, the combination of Maurice, Salsberg, and Schneider, does not teach the QR code positioned on a temple part of the frame. Hertz teaches the QR code positioned on a temple part of the frame (see 1030 of fig. 17 as a machine readable code positioned on the temple of the eyeglasses and paragraph 233 which shows 1030 able to take the form of a QR code). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Hertz to the modified device of Maurice, Salsberg, and Schneider in order to more quickly obtain user information using modern devices.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.
The applicant argued that Maurice and Salsberg does not teach “the corrective lens manufacturing criteria including a distance power reference location, a near power reference location, and a prism reference point location”. While this may be true, the previous action cited Schneider as teaching the above limitation. No arguments were presented as to why Schneider does not teach the above limitation. As a matter of fact, the Schneider reference was not mentioned at all in the arguments.
The applicant argued that Maurice does not teach “coupling a rewritable electronic storage medium to the eyeglass frame, wherein the rewritable electronic storage medium comprises an RFID device secured to the frame”. The limitation states “coupling a rewritable electronic storage medium to the eyeglass frame”. This is different than stating that the storage medium is directly embedded on the frame, or the like. Therefore, Maurice teaches the above limitation even though the storage medium is on the lens, because the lens is coupled to the frame, thus making the storage medium coupled to the frame. Salsberg was introduced to specifically teach the storage medium as a rewritable electronic storage medium, and no arguments were made regarding Salsberg teaching a rewritable electronic storage medium comprising an RFID device secured to the frame.
Regarding Claim 6, the applicant argued that Maurice does not teach “coupling a storage medium to the eyeglass frame, wherein the storage medium includes a QR code secured to the frame”. Again, coupling or securing the QR code to the frame is different than embedding, printing, or permanently integrating the QR code directly on the frame. Therefore, Maurice teaches the above limitation even though the QR code is on the lens, because the lens is secured to the frame, thus making the storage medium secured to the frame. Again, Salsberg was introduced to specifically teach the storage medium as a rewritable electronic storage medium, and no arguments were made regarding Salsberg teaching a rewritable electronic storage medium comprising an RFID device secured to the frame.
Maurice and Salsberg are properly combinable because applying the RFID screw to the frame of Maurice would not affect the operability of any other aspects of the device of Maurice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648